          Case 1:19-cr-00291-LAP Document 272
                                          267 Filed 08/13/21 Page 1 of 1




                                                          August 13, 2021

 VIA ECF
 The Honorable Loretta A. Preska
 Southern District of New York
 United States Court House
 500 Pearl Street, Court Room # 12A
 New York, New York 10007

        Re:    United States v. Curlten Otidubor
               19-cr-291

 Dear Judge Preska:

         On behalf of Curlten Otidubor, I write to request that Mr. Otidubor’s appearance be
 waived for the pretrial conference scheduled for August 20, 2021 at 10:30 a.m., as Mr. Otidubor
 has a previously-scheduled medical appointment on that date. I will also be out of state, and
 therefore request that I be permitted to appear telephonically at the August 20 conference. Thank
 you for your consideration.

                                                          Sincerely,

                                                          /s/ Kristen M. Santillo
                                                          Kristen M. Santillo




Counsel's request to waive Defendant's
appearance is granted. Counsel may appear by
telephone for the conference using the
following teleconference information:
877-402-9753, Code: 6545179. SO ORDERED.
                                                         8/13/2021




                 Gelber & Santillo PLLC, 347 West 36th Street, Suite 805, New York, NY 10018
                                    Tel: 212-227-4743 Fax: 212-227-7371
